Citation Nr: 1332752	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  05-07 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from February 1981 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a January 2007 decision, the Board, in relevant part, denied the Veteran's claim for entitlement to service connection for a low back disorder.  The Veteran appealed the Board's January 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2009 memorandum decision, the Court vacated, in relevant part, the Board's determination as to the Veteran's claim for service connection for a low back disorder.

Subject to the Court's August 2009 memorandum decision, in July 2010, the Board remanded the Veteran's low back claim for further development.  Following the requested development, in April 2012 the Board again denied the Veteran's low back claim.  The Veteran again appealed the decision to the Court and pursuant to a March 2013 Joint Motion for Remand (JMR), in an April 2013 Order the Court vacated the Board's determination with respect to the low back claim and remanded the claim to the Board.  As such, the matter again is before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a current low back disability that began during his military service.  Specifically, the Veteran contends that he injured his back due to repeated heavy lifting duties, with particular reference to carrying a machine gun.  In light of the findings of the March 2013 JMR, the Board concludes that a remand is required for additional development.

In that regard, the March 2013 JMR found the "June 2011 VA examiner" did "not adequately explain the etiology of the 'developmental abnormality,' including whether the 'anomaly' was a congenital or developmental defect, at which point it developed, and why it was not aggravated by [the Veteran's] military service."  

Although the Board notes that a June 2011 VA examination report is not of record, the JMR appears to be referring to a July 2011 addendum to an April 2011 VA examination report.  Therein, the examiner concluded that it was less likely than not that the Veteran's current lumbar spine Grade II spondylolisthesis with spondylolysis was caused or aggravated by his active duty service.  The examiner discussed the absence of a documented major injury to the low back during service and the minimal evidence showing that the Veteran's low back gave him significant problems during service.  As such, the examiner concluded that the Veteran's current spine condition was most likely a developmental anomaly that was not aggravated beyond its normal progression by his military service.

In light of the findings of the March 2013 JMR, the Veteran should be scheduled for another VA examination to consider the etiology of any current low back disability.  In that regard, the Board notes that the portion of the March 2013 JMR's objection as to the adequacy of the June 2011 [sic] examiner's findings, as outlined above, is problematic given that 38 C.F.R. §§ 3.303(c) and 4.9 do not distinguish between congenital and developmental defects in cases involving consideration for service connection.  Nevertheless, the Board's remand instructions include a request that the examiner make such a distinction as to any diagnosed defect.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for his claimed low back disability.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a complete history from the Veteran, and conducting a physical examination of the Veteran (to include any applicable diagnostic testing), the examiner is requested to provide an opinion as to the following:

a.)  Is the Veteran's lumbar spine Grade II spondylolisthesis with spondylolysis and any other diagnosed low back disability a congenital disease, congenital defect, or the result of injury?  In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should expressly consider the following definitions provided by VA's General Counsel:

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  

b.)  As to each low back disability that the examiner concludes is a result of disease or injury, the following opinion should be provided:

Did the Veteran's disability or disabilities clearly and unmistakably exist prior to his active service and clearly and unmistakably undergo no permanent increase in severity as a result of his military service beyond its natural progression, to include as a result of heavy lifting duties?  

c.)  As to each current low back disability that the examiner concludes is a result of disease or injury and did not exist prior to his military service, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the diagnosed low back disability or disabilities were incurred in or are otherwise related to the Veteran's military service.

d.)  As to each current low back disability that the examiner concludes is a defect, the following opinion should be provided:

Is there a 50 percent or better probability that the Veteran developed superimposed low back pathology as a consequence of heavy lifting or otherwise as a result of military service?  

With respect to the above questions, please consider, and discuss as appropriate, the findings of the July 2011 VA examination report addendum, to include the examiner's conclusion that the Veteran's spondylolisthesis was a congenital defect.  In addition, the Veteran currently contends that he had low back problems beginning in service due to the lifting of heavy equipment.  The Veteran's service treatment records include a complaint of low back pain in June 1983.  The Veteran's June 1983 Report of Medical History less than three weeks later also included a report of recurrent back pain; however, in the same document through the medical examiner, the Veteran clarified to the medical examiner that, "Back pain refers to tension in shoulders from excessive worry."

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

2.  After the above is complete, readjudicate the Veteran's claim in light of all pertinent evidence and legal authority.  If a complete grant of all benefits requested is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

